238 F.2d 400
Theodore GREEN, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 5140.
United States Court of Appeals First Circuit.
Dec. 10, 1956.

Theodore Green, pro se, on brief.
William J. Koen, Asst. U.S. Atty., Boston, Mass., with whom Anthony Julian, U.S. Atty., Boston, Mass., and Charles F. Barrett, Asst. U.S. Atty., Cambridge, Mass., were on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
A judgment will be entered affirming the judgment of the District Court.